DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title generally states a battery system and fails to include the inventive concept found in the independent claim.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. [US 2016/0276843].
With respect to claims 1 and 6, Chang discloses a battery system comprising: a battery cell [72]; a voltage measurer configured to measure a voltage of the battery cell [80]; and a controller configured to control charging-discharging of the battery cell [76], wherein the controller performs control to apply a reverse current for canceling a polarization voltage of the battery cell through the battery cell after the charging-discharging of the battery cell completes [par. 0029-0039].

With respect to claim 2, Chang further discloses wherein after the charging- discharging of the battery cell completes, the controller sets a current command value in a power converter connected between the battery cell and a load/power source, the current command value instructing the application of the reverse current to the battery cell [Fig. 6; par. 0040-0042, see also Figs. 1 and 4 for the convention converter and load/source components of a battery charging system].

With respect to claim 3, Chang further discloses a capacitor connected between a DC bus and a predetermined fixed potential, the DC bus connecting a power converter and the battery cell [Fig. 3], the power converter being between the battery cell and a load [Fig. 1], wherein the controller causes the capacitor to be charged during discharging from the battery cell to the load, and after the discharging from the battery cell to the load completes, causes the capacitor to apply the reverse current to the battery cell [Fig. 3; par. 0028, 0030, 0033-0035].

With respect to claim 5, Chang further discloses wherein the controller estimates an OCV (Open Circuit Voltage) of each of the battery cell based on a voltage measured by the voltage measurer after the application of the reverse current completes [par. 0027-0030, 0033-0037].
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “further comprising: a plurality of battery cells each being the battery cell, the plurality of the battery cells being connected in series; a plurality of capacitors provided in parallel with the plurality of the battery cells, and the controller causes the plurality of capacitors to be charged during discharging from the plurality of the battery cells to a load via a power converter, and after the discharging from the plurality of the battery cells to the load completes, causes each of the plurality of capacitors to discharge to a corresponding one of the plurality of battery cells to charge the plurality of battery cells one by one in an order of higher stages.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859